Case 15-10482-KG Doc 450-1 Filed 09/19/19 Page 1of1

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

IN RE:
CHROMCRAFT REVINGTON INC. Chapter 7

Case No. 15-10482/KG
Debtor.

ORDER OF DISTRIBUTION

AND NOW, the Trustee, Alfred T. Giuliano, is hereby ordered and directed to (i) distribute to

 

the parties in interest listed in the attached Distribution Schedule(s), estate monies in the amounts
indicated in such Schedule(s), within ten (10) days after the appeal period for this order expires, and
(ii) transmit to the United States Trustee, within one hundred twenty (120) days after the appeal
period for this order expires, statements for all estate deposit or investment accounts indicating zero
balances and all cancelled checks corresponding to disbursements of estate funds as shown in the

Trustee's Final Report and Account.

 
